Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 01/20/2022.
Claims 21-40 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a controlling method of display apparatus including: executing a function corresponding to a second touch of a user at a coordinate value of predetermines range of first touch, wherein the first touch based on a coordinate values of a period in which the input first touch.
The closest prior art, as previously and currently recited, Baek et al., (“Baek,” US 2015/0317053) is directed to a controlling method includes: writing input using at least two fingers. 
Markiewicz (20170115844) is directed to a method/system for presenting a control interface based on two or more inputs.
Choy (2016/0313909) is directed to a method/system for transitioning the electronic device from first state to second state, wherein the second state is active state.

Stone (US 2015/0338942) is directed to a method/system for defining and using of node based on shapes, area and window on touch screen device.
Havilio et al., (“Havilio,” US 2014/0253468) is directed to a method/system for activating menu function by using a stylus.  And 
Jeon et al., (“Jeon,” US 2014/0028546) is directed to a method/system for generate a control signal for controlling an external device to execute a function previously matched to the sensed movement of the at least one of the tendons and the wrist and generating a control command on the basis of movements of tendons passing through a user's wrist by using the characteristics of a flexible display. 
However, none of Baek, Markiewicz, Choy, Maloo, Stone, Havilio, and Jeon
teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21 and 30.  For example, none of the cited prior art teaches or suggest the steps of sensing a second touch on the display screen during a period in which the first touch is input; based on the second touch being sensed in a predetermined range of the first touch, executing a function corresponding to the second touch; and based on the second touch being sensed outside the predetermined range of the first touch, displaying a message to inform the second touch is a touch input outside the predetermined range of the first touch, wherein the executing the function corresponding to the first touch comprises executing a writing function based on the first touch, wherein the executing the function corresponding to the second touch displays a .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174